Citation Nr: 0522082	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Costas, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that granted the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD) 
and awarded a 30 percent disability evaluation.  In March 
2004, the veteran's initial disability rating was increased 
to 50 percent.

In February 2005, the veteran testified at a hearing at the 
RO before the undersigned.  At that time, he said he was 
unable to work due to his service-connected PTSD.  By his 
statements, he appears to have raised a claim for a total 
rating based upon individual unemployability due to service-
connected disability (TDIU) and the matter is referred to the 
RO for appropriate development and consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

First, in February 2005, the veteran testified that his PTSD 
had increased in severity and he reported that he was unable 
to work since October 2004, due to his PTSD disability.  As 
VA last examined him in December 2003, in the interest of due 
process and fairness, the Board believes that the veteran 
should be afforded a new VA examination to assess the current 
severity of his service-connected PTSD.

Second, there appear to be some pertinent medical records 
that are not yet associated with the claims file.  During his 
February 2005 Board hearing, the veteran said that he had 
undergone additional VA medical treatment for his service-
connected PTSD at the VA medical facility in Phoenix that 
started in September 2004.  See Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, 
the record suggests that additional VA medical evidence might 
be available that is not before the Board at this time.

Finally, during the February 2005 hearing, the veteran also 
reported that he was recently awarded Social Security 
Administration (SSA) disability benefits evidently due to his 
PTSD.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that, where VA has notice that the veteran is 
receiving disability benefits from SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists. This would include a decision from the SSA.  See 
Tetro v. Gober, supra.  Accordingly, the veteran's SSA 
records should be obtained in connection with his increased 
rating claim.

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO should contact the Social 
Security Administration and request 
copies of the administrative decision 
and all medical records considered in 
the veteran's claim for SSA disability 
benefits apparently awarded in 2005, 
and any subsequent disability 
determination evaluations.  All 
records obtained should be associated 
with the claims file.

2.	The veteran should be requested to 
provide the names and addresses of all 
VA and non-VA medical providers who 
have treated him for PTSD since March 
2004.  The RO should then request all 
pertinent medical records from these 
medical providers, if not already of 
record.  In any event, the RO should 
specifically obtain all medical 
records associated with the veteran's 
treatment for PTSD at the VA medical 
facility in Phoenix, Arizona, for the 
period from March 2004 to the present.

3.	Then, the RO should schedule the 
veteran for a VA psychiatric 
examination to determine the current 
severity of his service-connected 
post-traumatic stress disorder.  All 
indicated tests and studies should be 
completed and all clinical studies 
should be reported in detail.  1) The 
examiner should indicate, with respect 
to each of the psychiatric symptoms 
identified, whether such symptom is a 
symptom of the veteran's service- 
connected PTSD. 2) The examiner should 
also provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the 
veteran's service-connected PTSD, 
including whether the disorder 
interferes with his ability to work 
and/or renders him unemployable.  3) 
To the extent possible, the 
manifestations of the service- 
connected PTSD should be distinguished 
from those of any other mental 
disorder found to be present.  4) The 
examiner is specifically requested to 
include in the diagnostic formulation 
an Axis V diagnosis (Global Assessment 
of Functioning Scale) consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (4th. ed. revised, 
1994) and an explanation of what the 
assigned score represents.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review prior to the 
examination and the examination report 
should indicate whether the examiner 
reviewed the veteran's medical 
records.

4.	Thereafter, the RO should readjudicate 
the veteran's claim for an initial 
rating in excess of 50 percent for 
PTSD.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken 
on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal since 
the October 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

